Citation Nr: 0507525	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record of that the 
veteran's pre-existing bilateral pterygium disability was 
aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pterygium 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed January 1999 rating decision, an July 
1999, notice thereof, August 1999, statement of the case 
(SOC), and supplemental statements of the case (SSOC) dated 
in June 2000, December 2001 and October 2004 that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a July 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in July 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in August 1998.  
Thereafter, the RO issued a rating decision in January 1999.  
In July 2001, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in July 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in December 2001 and again in 
October 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

The veteran submitted his claim for service connection in 
August 1998.  A January 1999 rating decision held that 
service connection was not warranted for bilateral pterygium 
because there was no evidence that the veteran's pre-existing 
condition was permanently worsened as a result of service.

Service medical records reveal a disorder that existed prior 
to service.  The June 1981 enlistment examination noted 
bilateral pterygium, with 1mm. encroachment on limbus only.  
In November 1981, a pterygium was noted with an small epith 
defect.   A November 1984 notation reveals that the veteran 
cancelled his surgery for bilateral pterygium.  The veteran 
underwent an excision of pterygium in the left eye, in 
December 1984.  The veteran underwent an excision of 
pterygium of the right eye, in April 1985.  The veteran was 
discharged in satisfactory condition following a successful 
excision and a satisfactory postoperative course.   No 
residuals, complications, or recurrences were noted following 
the December 1984 and April 1985 excisions.
Private treatment records reveal irritative changes and 
tearing in the right eye, not involving the left, in July 
1996.  The veteran had a sense that his vision had changed.  
However, there was no photosensitivity; there was minimal 
conjunctivital discharge, other than for tearing; and he did 
not wear refractive lenses.  Examination revealed a minimal 
pterygium in the medial aspect of the right eye.  The cornea 
was clear.  There were some irritative changes on the 
palpebral conjunctive.  There was no significant bulbar 
conjunctival injection and fluorescein staining did not 
reveal any corneal defects.  The Board notes that the 
examiner's impression was "he may just have some irritant 
conjunctivitis or allergic conjunctivitis in the right."

The veteran testified at a May 2000 informal RO hearing 
wherein he asserted that he knew he had bilateral pterygium 
prior to entry into service.  However, he also asserted he 
had no problems at all with his disorder prior to service.  
The veteran contends that his disorder was worsened due to 
his position as a crash rescue firefighter.  While in 
service, he asserted he had red irritation, somewhat blurred 
vision and constant watering.  Since service he has 
experienced pain the inner most area of the left eye, 
watering and floaters.  He has not received any treatment any 
where for his disorder; he has mainly relied on homeopathic 
remedies, like special herbs to soothe the eyes, cold 
compresses and irrigation of the eye. 

The veteran reported for an August 2001 VA eye examination.  
The dilated fundus exam revealed clear vitreous, and normal 
disk, vessels, macula, and periphery, bilaterally.  The 
examiner's diagnosis was corneal scar, right eye, secondary 
to pterygium; status post pterygium excision, no recurrence; 
and low astigmatic refractive error.  The examiner's opinion 
was that the exact cause of pterygium in the veteran's case 
was unknown but typically the development of pterygium is 
related to chronic sun and wind exposure.  There was no 
evidence of recurrent pterygium on examination, and no 
significant visual dysfunction related to pterygium was 
noted.  

The veteran testified at a February 2002 Board 
videoconference hearing that when he entered the military he 
was not informed of his eye condition and that the problems 
with his eyes did not begin until 1984.  He testified that 
after the excisions he started having some blurred vision, 
pain in the eyes, constant watering, and floaters.  These 
problems occurred on a fairly constant basis, daily 
sometimes.  While in service, he sought treatment for these 
problems and he received eye drops, and saline ash.  The 
veteran testified that he was not given a separation 
examination.  

Analysis

In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the 
condition.  The Board finds that complete review of the 
claims folder fails to reveal an aggravation or exacerbation 
of the veteran's bilateral pterygium.   Service medical 
records do not reveal an aggravation of the veteran's 
bilateral pterygium.  Moreover, post-service medical records 
do not reveal treatment for eye problems until July 1996, 
more than ten years after service.  The Board notes that in 
that instance a minimal pterygium was noted in the right eye 
but the examiner's impression was that the veteran's 
complaints were due to some irritant conjunctivitis or 
allergic conjunctivitis.  Finally, the August 2001 examiner 
found no evidence of recurrent pterygium nor was any 
significant visual dysfunction related to pterygium revealed.   
The Board also notes that the veteran failed to appear for 
his May 2004 VA examination, nor did he attempt to 
reschedule.  Absent evidence that the veteran's bilateral 
pterygium worsened due to service, the appeal must be denied.  
The Board notes that, the presumption of soundness on 
entrance into active service is rebutted by clear an 
unmistakable evidence of preexisting condition.  Temporary or 
intermittent flare-ups during service of a preexisting 
disease or injury are not considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); 38 C.F.R. § 3.306(b) (2004).  

The Board acknowledges that the veteran's argument that his 
bilateral pterygium has worsened due to his period of 
service.  However, as a lay person, without medical training 
or knowledge, he is not competent to offer an opinion as to 
the aggravation bilateral pterygium incurred.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Where the 
record establishes that a disease or injury did not undergo a 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral pterygium.


ORDER

Service connection for bilateral pterygium is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


